United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, HENDERSON POST
OFFICE, Henderson, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dale Snider, for the appellant
Office of Solicitor, for the Director

Docket No. 08-814
Issued: August 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2008 appellant, through her representative, filed a timely appeal of the
Office of Workers’ Compensation Programs’ November 20, 2007 merit decision and a nonmerit
decision dated December 13, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained a recurrence of disability on September 14, 2007 causally related to her February 2,
2004 employment injury; and (2) whether the Office properly refused to reopen appellant’s case
for further consideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 2, 2004 appellant, then a 43-year-old rural carrier, filed a traumatic injury
claim alleging that she developed lower back pain as a result of pulling packages into the front

seat of her vehicle. The Office accepted her claim for lumbar strain on March 15, 2004.
Appellant returned to regular duty on May 26, 2004.
Beginning in February 2006, appellant submitted evidence regarding her current low
back condition. On March 14, 2006 Dr. Stephen M. David, a Board-certified orthopedic
surgeon, noted appellant’s previous work injury and found that a March 10, 2006 magnetic
resonance imaging (MRI) scan revealed facet joint synovial hypertrophy L4-5 consistent with
facet joint arthropathy and spondylolisthesis. He recommended L4-5 epidural injection. In a
letter dated March 31, 2006, the Office requested additional factual and medical evidence from
appellant regarding her current back condition.
Appellant underwent an additional spinal MRI scan on August 29, 2007. In a letter dated
September 25, 2007, the Office informed her that if she believed she had developed a recurrence
of her low back condition she should submit additional medical evidence in support of her claim.
Appellant responded on October 3, 2007 and stated that she had continued to experience pain
since her February 2, 2004 employment injury. She noted that she was currently experiencing
radicular pain in the right leg and attributed her condition to her ongoing employment duties of
standing, bending, lifting and twisting.
In a report dated September 14, 2007, Dr. David noted appellant’s accepted February 2,
2004 employment injury and stated that her diagnosed condition was L4-5 degenerative
spondylolisthesis exacerbated by her work injury. He noted that appellant had recently
developed recurrent symptoms of increased pain. Dr. David found an antalgic gait as well as
tenderness over the right sciatic notch and right posterosuperior iliac spine and limited range of
motion of the lumbar spine. He noted decreased sensation in the L5 nerve root distribution on
the right. Dr. David stated, “She is having exacerbation after the work injury a couple of years
ago. Nerve root compression is significant.” He recommended an epidural injection.
By decision dated November 20, 2007, the Office denied appellant’s claim for recurrence
of disability beginning September 14, 2007. It found that appellant failed to submit sufficient
medical opinion evidence to establish a causal relationship between her diagnosed condition and
her accepted employment injury.
Appellant filed a recurrence of occupational disease on November 29, 2007 alleging that
she continued to perform her regular duties as a rural carrier. She stated that the “continuation of
lifting, twisting, turning, standing and sitting resulted in her current pain and need for surgery.
Appellant alleged her condition was “two discs rubbing together and cyst on spine pressing on
nerve.”
Appellant requested reconsideration of the November 20, 2007 decision on
November 30, 2007.
By decision dated December 13, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits. It noted that appellant had requested reconsideration and submitted a
new claim for occupational disease which was not relevant to the issue of lack of medical
evidence for which her claim for recurrence had been denied. The Office stated, “It should be

2

noted a new claim will be created for the Form CA-2 and it will be adjudicated under the new
claim number.”1
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment which
caused the illness.2 Where an employee claims a recurrence of disability due to an accepted
employment-related injury, he or she has the burden of establishing by the weight of reliable,
probative and substantial evidence that the recurrence of disability is causally related to the
original injury. The burden includes the necessity of furnishing evidence from a qualified
physician who, on the basis of a complete and accurate factual and medical history, concluded
that the condition is causally related to the employment injury. Moreover, sound medical
reasoning must support the physician’s conclusion.3
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury. In this regard, medical evidence
of bridging symptoms between the recurrence of the accepted injury must support the
physician’s conclusion of a causal relationship. While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.4
For each period of disability claimed, a claimant has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury. Whether a particular injury caused an employee to be
disabled for employment and the duration of that disability are medical issues which must be
provided by the preponderance of the reliable probative and substantial medical evidence.5
ANALYSIS -- ISSUE 1
Appellant submitted reports from Dr. David, a Board-certified orthopedic surgeon,
addressing her current low back condition. On March 14, 2006 Dr. David reported appellant’s
history of employment injury and diagnosed facet joint arthropathy and spondylolisthesis based
on an MRI scan. He did not offer an explanation of how appellant’s current condition was due to
the accepted February 2, 2004 employment injury. Dr. David did not offer any explanation of
1

As the Office has not issued a final decision addressing appellant’s claim for a new occupational disease dated
November 29, 2007, the Board will not address this issue for the first time on appeal. 20 C.F.R. § 501.2(c).
2

20 C.F.R. § 10.5(x).

3

Ricky S. Storms, 52 ECAB 349 351-52 (2001).

4

Id.

5

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

3

how the changes in appellant’s diagnosed condition evolved or whether her condition was related
to her employment injury. This report is not sufficient to meet appellant’s burden of proof in
spontaneous change in her injury-related condition nor does it demonstrate that the claimed
recurrence was caused, precipitated, accelerated or aggravated by the accepted injury. Therefore,
this report is not sufficient to meet appellant’s burden of proof.
Dr. David submitted an additional report dated September 14, 2007. He noted that
appellant had symptoms of increased pain and described her accepted employment-related injury
and resulting condition. Dr. David stated, “She is having exacerbation after the work injury a
couple of years ago. Nerve root compression is significant.” While he opined that appellant’s
current condition was an “exacerbation” of her 2004 work injury, he did not offer any
explanation of how he reached that conclusion. Dr. David did not discuss appellant’s allegations
that her current condition was the result of her additional job exposures and did not explain why
he believed that her current condition was a spontaneous worsening of her accepted work-related
condition. Due to these deficiencies, this report is not sufficient to meet appellant’s burden of
proof in establishing a recurrence of disability and the Office properly denied her claim.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,6 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.7 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.8
ANALYSIS -- ISSUE 2
In support of her November 30, 2007 request for reconsideration of the Office’s
November 20, 2007 decision denying her claim for a recurrence of disability causally related to
her February 2, 2004 employment injury, appellant submitted a new claim for an occupational
disease. As she has attributed her current condition to additional employment exposures of
lifting, twisting, turning, standing and sitting, this claim form fails to provide relevant new
evidence supporting a claim for a spontaneous recurrence of disability due to the February 2,
2004 employment injury. Instead, as the Office properly noted, this claim form requires
additional development of the alleged occupational disease. An occupational disease or illness
means a condition produced by the work environment over a period longer than a single workday
or shift.9 As claims for a recurrence of disability and a new occupational disease are by
6

5 U.S.C. §§ 8101-8193, § 8128(a).

7

20 C.F.R. § 10.606(b)(2).

8

20 C.F.R. § 10.608(b).

9

20 C.F.R. § 10.5(q).

4

definition mutually exclusive, appellant’s submission of a new occupational disease claim cannot
constitute relevant and pertinent new evidence in support of her claim for a recurrence of
disability due to the February 2, 2004 employment injury.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that she sustained a recurrence of disability due to her February 2, 2004 employment
injury in 2006. The Board further finds that the Office properly denied appellant’s request for
reconsideration on the grounds that she failed to submit relevant and pertinent new evidence.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 13 and November 20, 2007 are affirmed.
Issued: August 4, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

